       Case 1:13-cv-13286-FDS Document 180-1 Filed 04/04/19 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS



THE COMMONWEALTH OF
MASSACHUSETTS,

       Plaintiff, and

AQUINNAH/GAY HEAD COMMUNITY
ASSOCIATION, INC. (AGHCA) and
TOWN OF AQUINNAH,

       Plaintiff-Intervenors,

       v.                                             No. 1:13-CV-13286-FDS

THE WAMPANOAG TRIBE OF GAY HEAD
(AQUINNAH), THE WAMPANOAG TRIBAL
COUNCIL OF GAY HEAD, INC., and THE
AQUINNAH WAMPANOAG GAMING
CORPORATION,

      Defendants/Counterclaim-Plaintiffs, and

CHARLES D. BAKER, in his official capacity as
Governor of the Commonwealth of
Massachusetts, MAURA T. HEALEY, in her
official capacity as Attorney General of the
Commonwealth of Massachusetts, and CATHY
JUDD-STEIN, in her official capacity as Chair of
the Massachusetts Gaming Commission,

      Third Party Defendants.




                                [PROPOSED] FINAL JUDGMENT
        Case 1:13-cv-13286-FDS Document 180-1 Filed 04/04/19 Page 2 of 3



Saylor, D.J.

       In accordance with the opinion and mandate of the United States Court of Appeals for the

First Circuit and the Orders of this Court dated July 28, 2015, and January 5, 2016, it is hereby

ORDERED that:

       1.      The Wampanoag Tribe of Gay Head (Aquinnah), The Wampanoag Tribal Council

               of Gay Head, Inc., and The Aquinnah Wampanoag Gaming Corporation

               (collectively, the “Tribe”) may operate a Class II gaming facility on the

               Settlement Lands (as defined in the First Circuit’s opinion) without first receiving

               a gaming license from the Commonwealth of Massachusetts or complying with

               other laws and regulations of the Commonwealth and the Town of Aquinnah that

               regulate gaming activity; and

       2.      The Commonwealth and the Town of Aquinnah are permanently enjoined from

               enforcing laws and regulations that regulate gaming activity in connection with

               any Class II gaming facility operated by the Tribe on the Settlement Lands; and

       3.      The Tribe is permanently enjoined and restrained from constructing any gaming

               facility at any location within the Town of Aquinnah, including on the Settlement

               Lands, without first complying with all generally applicable permitting

               requirements of the Town of Aquinnah and the Commonwealth of Massachusetts,

               including but not limited to all building permit requirements of the Town of

               Aquinnah.

So ordered.




                                                 1
         Case 1:13-cv-13286-FDS Document 180-1 Filed 04/04/19 Page 3 of 3



Dated:                                         _______________________
                                               F. Dennis Saylor IV
                                               United States District Judge




                                        2
